Exhibit 10.25
AMERICAN EAGLE OUTFITTERS, INC.
RSU Confidentiality, Non-Solicitation, Non- Competition And
Intellectual Property Agreement
     As an officer of American Eagle Outfitters, Inc. or one of its subsidiaries
or affiliates (collectively, the “Company”), the undersigned is a participant in
the Company Long Term Incentive Compensation Plan (the “Old LTICP”) and is
eligible to participate in the new Company Long Term Restricted Stock Unit
Incentive Plan (the “RSU Plan”) and has access to or may develop trade secrets,
intellectual property, and other confidential or proprietary information
(“Confidential Information”) of the Company.
     NOW, THEREFORE, in recognition of the highly competitive nature of the
business conducted by the Company and in exchange for and in consideration of:

  •   my continued employment with the Company;     •   the benefit of being
able as a “Contract Participant” to receive the distribution of my full account
balance under the LTICP in two annual installments; and     •   to be eligible
to receive a pro rated award under the RSU Plan after termination of my
employment, based on actual days worked and performance goals being met for the
full period, but not an amount above the “target” award level;

I agree as follows:
     1. I will at all times during and after my employment with the Company
faithfully hold the Company’s Confidential Information in the strictest
confidence, and I will use my best efforts and diligence to guard against its
disclosure to anyone other than as required in the performance of my duties to
the Company. I will not use Confidential Information for my own personal benefit
or for the benefit of any competitor or other person. I understand that
Confidential Information includes all information and materials relating to
Intellectual Property, as defined below, the Company’s trade secrets and all
information relating to the Company that the Company does not make available to
the public. By way of example, Confidential Information includes information
about the Company’s products, designs, processes, systems, marketing,
promotional plans, technical procedures, strategies, costs, financial
information, and many other types of information and materials. Upon termination
of my employment with the Company, regardless of the reason for such
termination, I will return to the Company all computers, data storage devices,
documents and other materials of any kind that contain Confidential Information.
I will not use any confidential information of any third party, including any
prior employer, in breach of a legal obligation to that third party in the
course of my work for the Company.
     2. If I decide to resign my employment with the Company, I will provide the
Company with thirty (30) days prior written notice.
     3. If I leave the Company for any reason whatsoever, then for a period of
eighteen (18) months after my separation from the Company, I will not directly
or indirectly solicit, induce or attempt to influence any associate to leave the
employment of the Company, nor will I in any way assist anyone else in doing so.
     4. I agree that all inventions, designs and ideas conceived, produced,
created, or reduced to practice, either solely or jointly with others, during my
employment with the Company, including those developed on my own time, which
relate to or are useful in the Company’s business (“Intellectual Property”)
shall be owned solely by the Company. I understand that whether in preliminary
or final form, such Intellectual Property includes, for example, all ideas,
inventions, discoveries, designs, innovations, improvements, trade secrets, and
other intellectual property. All Intellectual Property is either work made for
hire for the Company within the meaning of the U. S. Copyright Act, or, if such
Intellectual Property is determined not to be work made for hire, then I
irrevocably assign all right, title and interest in and to the Intellectual
Property to the Company, including all copyrights, patents, and/or trademarks. I
will, without any additional consideration, execute all documents and take all
other actions needed to convey my complete ownership of the Intellectual
Property to the Company so that the Company may own and protect such
Intellectual Property and obtain patent, copyright and trademark registrations
for it. I agree that the Company may alter or modify the Intellectual Property
at the Company’s sole discretion, and I waive all right to claim or disclaim
authorship. I represent and warrant that any Intellectual Property that I assign
to the Company, except as otherwise disclosed in writing at the time of
assignment, will be my sole, exclusive, original work. I have not previously
invented any Intellectual Property or I have advised the Company in writing of
any prior inventions or ideas.





--------------------------------------------------------------------------------



 



          5. If I leave the Company for any reason whatsoever, then for a period
of twelve (12) months after my separation from the Company, I will not, directly
or indirectly, work for or contribute to the efforts of any business
organization or entity that competes, or plans to compete, with the Company or
its products and services. I understand that the Company at its discretion may
waive this provision or shorten the twelve month period by giving me a written
waiver. I also understand that the Company shall continue to pay me my base
salary during the period I am required not to work for a competitor, except that
in no case will the Company pay me my base salary for any portion of the period
that I am employed or work for someone other than a competitor.
          6. I understand and agree that if I breach any provision of this
Agreement as determined in the sole discretion of the Company, then the Company
may refrain from paying to me my account balance under the LTICP or the RS Plan,
all of which I will forfeit in that event.
          7. I understand and agree that the Company has the right to suspend or
terminate the RS Plan at any time in the future, provided that such suspension
or termination does not decrease the value of my then-current account balance.
          8. I understand and agree that the Company is entitled, in addition to
other remedies, to obtain an injunction against any potential or actual
violation of this Agreement. This Agreement is in addition to and does not
replace any other agreement between me and the Company relating to the subject
matter hereof, and I acknowledge that the Company is entitled to enforce any
such other agreement in addition to the provisions of this Agreement.
          9. Notwithstanding the foregoing, if I am a “specified employee” as
defined in Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the Company determines that any amounts to be paid to me under this
Agreement could be subject to penalty taxes under Section 409A of the Code, then
the Company shall not commence payment of such amounts until the earlier of (a)
the date that is six months after my Termination Date or (b) the date of my
death. Any amount that otherwise would have been payable but for the delay
described above shall be aggregated and paid with the first payment under this
Section 9. For purposes of this Agreement, ‘Termination Date’ shall mean the
date on which a ‘separation from service’ occurs, as defined in Treasury
Regulation Section 1.409A-1(h) and the guidance promulgated there under.
          10. This Agreement cannot be changed in any way unless the Company
agrees in writing. This Agreement will be governed by and interpreted in
accordance with Pennsylvania law.

                                  American Eagle Outfitters, Inc.    
 
                   
Date:
   
 
      By:    
 
James V. O’Donnell, CEO    
 
                   
Date:
   
 
       
 
Officer signature    

